Case: 19-12407   Date Filed: 04/16/2020   Page: 1 of 2



                                                          [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 19-12407
                         Non-Argument Calendar
                       ________________________

                D.C. Docket No. 6:18-cr-00166-PGB-LRH-1



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                   versus

CATRELL IVORY,
a.k.a. Woosa,
a.k.a. Woo,

                                                         Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                      ________________________

                              (April 16, 2020)

Before ED CARNES, Chief Judge, BRANCH and FAY, Circuit Judges.

PER CURIAM:
              Case: 19-12407     Date Filed: 04/16/2020   Page: 2 of 2



      Thomas H. Dale, appointed counsel for Catrell Ivory in this direct criminal

appeal, has moved to withdraw from further representation of the appellant and

filed a brief pursuant to Anders v. California, 386 U.S. 738 (1967). Ivory has filed

a responsive brief. Because independent examination of the entire record reveals

no arguable issues of merit, counsel’s motion to withdraw is GRANTED, and

Ivory’s convictions and sentences are AFFIRMED.




                                         2